       Case 1:20-cv-02806-GBD-RWL Document 66 Filed 11/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  11/2/2020
---------------------------------------------------------------X
CHASE WILLIAMS, individually and on behalf :
of all others similarly situated,                              :   20-CV-2806 (GBD) (RWL)
                                                               :
                                    Plaintiff,                 :
                                                               :
                  - against -                                  :   ORDER
                                                               :
KUCOIN, et al.,                                                :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        As discussed during the case management conference held on November 2, 2020:

        1. All discovery shall be completed by May 3, 2021.

        2. Any motion for class certification or default judgment shall be filed by September

3, 2021.

        3. Plaintiffs shall file with the Court by November 10, 2020, a discovery plan

identifying each person/entity from whom Plaintiffs plan to take discovery, including the

role played by that person/entity in the events alleged; the country in which the

person/entity is located; the discovery device(s) to be used for that person/entity; and a

summary of the subject matter sought from that person/entity.                  Plaintiffs shall not

commence discovery unless and until Court approval is given for the discovery plan. After

approval of the discovery plan, Plaintiffs are not precluded from modifying or adding to

the plan so long as they first obtain court approval. Plaintiffs shall file a status report

every 60 days.




                                                        1
     Case 1:20-cv-02806-GBD-RWL Document 66 Filed 11/02/20 Page 2 of 2




                                          SO ORDERED.


                                          _________________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated: November 2, 2020
       New York, New York

Copies transmitted this date to all counsel of record.




                                             2
